Citation Nr: 0528803	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  00-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to October 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Chicago, Illinois Regional Office (RO) 
of the Department of Veterans Affairs (VA) that increased the 
rating for residuals of a left ankle fracture from 10 percent 
to 20 percent.  In September 2000, the veteran testified at a 
Travel Board hearing before the undersigned; a transcript of 
that hearing is of record.  In December 2000 the case was 
remanded for additional development.  In a March 2003 rating 
decision, the RO granted service connection for left ankle 
scar, separately rated 10 percent; the veteran has not 
expressed disagreement with that grant.  In December 2003, 
the case was again remanded for further development.  After 
the case was returned to the Board, additional evidence was 
received without a waiver of initial RO consideration.  For 
reasons explained below, the Board finds that it is not 
prejudicial to consider the appeal on the merits (without 
remanding the case to the RO for initial consideration of the 
additional evidence).  See Disabled American Veterans et al. 
v. Secretary of Veterans Affairs, (DAV) 327 F.3d 1339 (2003) 


FINDINGS OF FACT

Impairment associated with the veteran's residuals of left 
ankle fracture is essentially equivalent to tibia/fibula 
malunion with marked ankle disability. 


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's residuals 
of a left ankle fracture.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code (Code) 5262 
(2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Notice was properly provided via March 2001 correspondence.  
The May 1999 rating decision pre-dated enactment of the VCAA.  
In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) indicated that where the rating 
decision predated VCAA enactment, VA did not err when it 
failed to provide VCAA mandated notice prior to the RO's 
adjudication.  Rather, the veteran was entitled to content-
complying notice and a full opportunity to participate in the 
adjudication process after notice was given.  In March 2001 
and May 2004 correspondence (pursuant to the December 2003 
Board remand) and in the May 2005 supplemental statement of 
the case (SSOC), the veteran was provided adequate notice of 
the provisions of VCAA.  He was notified (in the May and 
November 1999 decisions, the December 1999 statement of the 
case (SOC), in subsequent SSOC's, and in the March 2001 and 
May 2004 correspondence) of everything required, and has had 
ample opportunity to respond or supplement the record.  

The May 2004 correspondence and the May 2005 SSOC advised the 
veteran of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claims.  The May and November 1999 
decisions, the December 1999 SOC, and subsequent SSOC's 
informed him of what the evidence showed and why the claims 
were denied.  He was advised by May 2004 correspondence and 
the May 2005 SSOC that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The May 2004 correspondence, as 
well as the May 2005 SSOC advised him of what the evidence 
must show to establish entitlement to an increased rating 
(for residuals of a left ankle fracture), and advised him of 
what information or evidence VA needed from him.  The May 
2005 SSOC expressly advised him to "provide any evidence in 
the claimant's possession that pertains to the claim."  
Everything submitted to date has been accepted for the record 
and considered.  Notice is complete.

Regarding the duty to assist, the record includes service 
medical records (SMRs), VA and private treatment records, and 
VA examination reports.  VA has obtained all pertinent 
records identified.  Evidentiary development is complete.  
VA's duty to assist is satisfied.  It is not prejudicial to 
the appellant for the Board to proceed with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

As a final preliminary matter it is noteworthy that after the 
case was received at the Board without a waiver of initial RO 
consideration.  However, as the grant below is to the maximum 
schedular rating for residuals of a left ankle fracture in 
the absence of ankylosis or nonunion (pathology neither 
alleged nor shown), the veteran is not prejudiced by the 
Board's proceeding with appellate review without remanding 
the case for RO initial consideration of the additional 
evidence per DAV, supra.  (Especially since the case has 
already twice been remanded for additional development, with 
RO review upon completion of the development on each 
occasion.)    
II.  Factual Background

Essentially the veteran contends that his service connected 
residuals of a left ankle injury produce greater impairment 
than is reflected by the current 20 percent rating.  [In a 
February 2002 rating decision, the RO assigned a temporary 
evaluation of 100 percent for the period of February 21, 2001 
to April 1, 2001 based on surgical or other treatment 
necessitating convalescence and assigned an evaluation of 20 
percent from April 1, 2001.  Also, a service connected left 
ankle scar is separately rated, and likewise is not at issue 
herein.]  

Service medical records show that the veteran was involved in 
an automobile accident in June 1972, sustaining a fracture of 
the left medial malleolus.  Treatment included implacement of  
internal fixation devices.  

April 1998 to December 2002 VA outpatient treatment records 
show that the veteran had complaints of his left ankle 
turning and giving way, and of an inability to bear weight on 
the ankle.  He had difficulty walking.  There were reports of 
tenderness of the left medial malleolus, as well as decreased 
range of motion in flexion, extension, inversion, and 
eversion secondary to pain.  Periodic x-rays ruled out left 
ankle fracture(s); there were multiple diagnoses of left 
ankle sprain, and the veteran was provided a cane and an ace 
bandage.   

December 1998 x-rays showed tendon calcification at the 
posterior/superior aspect of the left calcaneous, and 
calcification at the posterior aspect of the distal left 
tibia.    

On February 1999 VA examination the veteran was unable to put 
any weight on the left leg due to his ankle condition, low 
back condition, and being overweight.  He was unable to stand 
on his left leg without crutches.  There was chronic swelling 
on the medial and malleolar area, with localized tenderness.   
Range of motion studies revealed dorsiflexion of 5 degrees 
with pain, 0 degrees without pain; plantar flexion 35 degrees 
with pain, 25 degrees without pain; and 0 degrees eversion 
and inversion (limited by pain).  The veteran wore a left 
ankle brace while he walked because he easily twists the 
ankle.  There was weakness and instability of the medial 
aspect of the malleolar area.  The diagnosis was residuals of 
an old fracture, left ankle with open reduction and internal 
fixation.  There was traumatic arthritis of the ankle, with 
limitation of motion, and pain on weight-bearing.  X-rays 
showed distal tibia sclerosis/stress fracture and periosteal 
reaction, consistent with history of an old injury, and mild 
swelling.  

On August 1999 VA examination, it was noted that 
approximately once a weak the ankle would become unstable and 
flop outwards.  The veteran had difficulty bearing weight on 
the ankle and as a result walked with a severe limp.  
Examination of the ankle revealed moderate tenderness over 
the medial aspect of the left ankle.  Dorsiflexion of the 
ankle was to 15 degrees with pain, plantar flexion was to 25 
degrees with pain, and inversion and eversion were no more 
than 2 degrees, with severe pain on eversion.  Traumatic 
arthritis of the left ankle was diagnosed.  

February 2001 to February 2002 treatment records from Chatham 
Foot Specialists show treatment for complaints of pain and 
weakness in the veteran's left ankle.  In February 2001, he 
underwent a diagnostic/therapeutic arthroscopy, synovectomy, 
and chondroplasty of the left ankle joint.  While recovering 
he wore an ankle brace, and a surgical stocking, and was 
advised to go to physical therapy two to three times per 
week.    

On January 2003 VA examination, it was noted that the veteran 
was only able to extend his left ankle 15 degrees and flex it 
5 degrees, both with pain.  This was both passive and active 
range of motion.  He was able to invert and evert the foot 5 
degrees (with pain).  The ankle did not exhibit weakened 
movement, excess fatigability, or incoordination.  There was 
mild soft tissue swelling of the left ankle.  It was noted 
that the veteran walked very slowly and deliberately and had 
to use a cane.  He wore an ankle brace and indicated that he 
was taking Tylenol #3 and Ibuprofen for pain.  The diagnosis 
was left ankle mild periosteal new bone formation at the 
distal end of the tibia and fibula.  

October 2003 statements from LC and EJ (a licensed nurse 
practitioner) attest to providing the veteran assistance 
during a two to three week period when he was incapacitated 
due to swelling of the left ankle and foot.  

Treatment records from Chicago Podiatry Services received in 
June 2005 (dated in September 2004) include notations of 
arthralgia, synovitis, edema, and stiffness.  It was noted 
that the veteran has considerable physical and functional 
deficits as a result of the disability.  

Correspondence from Chatham Foot Specialists received in June 
2005 indicates that the veteran was receiving treatment for 
synovitis and tendonitis in the left ankle.  He received 
corticosteroid injections in the left ankle joint, subtalar 
joint, and tibialis posterior tendon.  He was also given 
physical therapy, and was advised to continue such therapy.  

III.  Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The RO has rated the veteran's service-connected left ankle 
disability 20 percent under Code 5010 (for traumatic 
arthritis, and which directs rating under Code 5003). See 
38 C.F.R. § 4.71a.  Code 5003 directs that the disability 
shall be rated according to the limitation of motion of the 
affected joint.  Limitation of motion of the ankle is rated 
under Code 5271 (with marked limitation of motion warranting 
the maximum 20 percent rating under that code).  As maximum 
rating under Code 5271 is already assigned, in evaluating the 
ankle disability the Board must look to other potentially 
applicable Codes.  Under Code 5262, a 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability. 38 C.F.R. § 4.71a.  To warrant a 
higher rating, nonunion of the tibia/fibula or ankylosis 
would have to be shown.  38 C.F.R. § 4.71a, Codes 5262 and 
5270.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Analysis

A temporary evaluation of 100 percent has been assigned for 
the period February 21, 2001 to April 1, 2001 based on 
surgical or other treatment necessitating convalescence and 
that period of time is not before the Board.   

The medical evidence, confirmed by x-ray, shows that the left 
ankle disability is manifested by sclerosis/stress fracture 
of the distal tibia and mild periosteal new bone formation at 
the end of the tibia.  Such findings are approximately 
equivalent to malunion.  Traumatic arthritis, effusion, 
arthralgia, synovitis and tendonitis have been 
diagnosed/reported.  The veteran has repeatedly sought 
treatment for left ankle sprains, takes Tylenol with codeine 
and Ibuprofen for pain, has a limited range of motion, has 
pain on weight bearing, and has recently received 
corticosteroid injections in the left ankle joint, subtalar 
joint, and tibialis posterior tendon.  The disability picture 
presented is approximately equivalent to one of malunion of 
tibia/fibula, warranting a 30 percent rating under Code 5262.  

30 percent is the maximum rating for ankle disability in the 
absence of neurological impairment, nonunion of the tibia or 
fibula, or ankylosis.  As such pathology is nether shown nor 
alleged, a still higher rating under Code 5262 or Code 5270 
(for ankylosis) is not warranted.  




ORDER

A 30 percent rating is granted for the veteran's residuals of 
a left ankle fracture, subject to the regulations governing 
payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


